Citation Nr: 0123386	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-11 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
rheumatoid arthritis, to include ankylosing spondylitis, and 
if so whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel
INTRODUCTION

The veteran had active military service from April 1942 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In August 1999, the 
veteran and his testified at a hearing before a hearing 
officer at the RO.  A transcript of the hearing is of record.  
The veteran had been scheduled for a travel board hearing in 
June 2001, but was unable to attend due to health reasons and 
has withdrawn his request for a Board hearing.  


FINDINGS OF FACT

1.  In a November 1988 Board decision, the veteran's claim 
for service connection for rheumatoid arthritis and 
ankylosing spondylitis was denied.  

2.  The subsequently received evidence includes evidence 
which is not cumulative or redundant of evidence previously 
of record and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the veteran's claim of entitlement to service connection for 
rheumatoid arthritis, to include ankylosing spondylitis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

2.  Rheumatoid arthritis, to include ankylosing spondylitis, 
was incurred in active duty.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Subsequent to the RO's most recent consideration of the issue 
on appeal, VA amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.

The record reflects that the veteran has been informed of the 
requirements for reopening his claim.  The veteran has not 
identified, and the Board is not aware of, any outstanding 
evidence which could be obtained to support reopening of his 
claim.  With respect to the issue on appeal, there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA.  Moreover, the Board's decision is 
favorable to the veteran.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this issue 
without first affording the RO an opportunity to consider the 
issue in light of the recently published regulations 
implementing the VCAA.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  

When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 
Vet.App. 273, at 284 (1996).  

Analysis

The veteran's claim for service connection for rheumatoid 
arthritis and ankylosing spondylitis was denied in a November 
1988 Board decision on the basis that while the veteran 
complained of joint and hip pain during his separation 
medical examination in 1945, there was no objective evidence 
of rheumatoid arthritis or ankylosing spondylitis until many 
years after his discharge from service.  

The evidence received since the prior Board decision includes 
duplicates of medical evidence previously of record and later 
medical evidence of rheumatoid arthritis which is cumulative 
of the earlier medical evidence establishing the presence of 
this disability many years after the veteran's discharge from 
service.    

However, the evidence added to the record also includes the 
report of a December 1999 VA rheumatology consultation which 
shows that the veteran was found to have rheumatoid arthritis 
and includes the physician's notation that the rheumatoid 
arthritis was longstanding, dating back to the veteran's 
military service.  Although the statement indicating that the 
arthritis dated back to the veteran's military service was 
apparently based upon history provided by the veteran, the 
Board believes that the statement represents the physician's 
medical assessment of history provided by the veteran.  
Therefore, in the Board's view, it constitutes competent 
medical evidence of the onset of rheumatoid arthritis during 
the veteran's military service.  This evidence is not 
cumulative or redundant of the evidence previously of record.  
Moreover, it is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  
Accordingly, it is new and material and the claim is 
reopened.

With respect to the merits of the veteran's claim, the Board 
notes that service medical records do show that at the 
December 1945 examination for discharge from service, the 
veteran reported a history of arthralgia of the hips.  With 
respect to musculoskeletal defects found on the examination 
for discharge, it was noted that the veteran had joint and 
bilateral hip pain which was worse during weather change and 
was currently non-symptomatic and nondisabling.

The post-service medical evidence initially documents the 
presence of rheumatoid arthritis in February 1976 when the 
veteran was seen by a private physician complaining of 
arthritis which he stated originated during his military 
service.  Later medical evidence of rheumatoid arthritis 
which documents a similar history is also of record.

In August 1999, the veteran and his spouse testified before a 
hearing officer at the RO.  He testified that he had been 
treated on more than one occasion for joint pain while in 
service.  He also reported that the first treatment post 
service for arthritic pain was in 1976, and that no doctor 
had ever discussed the etiology of his arthritic condition.  
The veteran's spouse stated that following service, the 
veteran treated his joint pain with aspirin and liniment.  
She also testified that she did not know of any doctor who 
had directly linked the veteran's current arthritic pain to 
service, but only that records had documented that the 
veteran had suffered from arthritic pain for a long period of 
time.  

Also of record is a statement from the veteran's spouse, 
which reflects that she married the veteran in 1957, and that 
he had always suffered from pain in his hips and joints.  
Furthermore, she noted that the veteran had not initially 
sought medical treatment for his hip and joint pain following 
service because he had been ashamed, given that his pain was 
not as serious as that of other veterans who had suffered 
more severe injuries.  As such, the veteran self-medicated , 
using aspirin when needed.  The RO also received a statement 
from the veteran's brother-in-law, which notes that the 
veteran had been suffering from arthritis since 1945.  

The veteran has also provided copies of letters he sent to 
his family while he was stationed in the Pacific during World 
War II.  The letters describe the veteran's living conditions 
at that time, which he reported as being in some instances 
damp, wet, muddy, and miserable. 

Although the veteran was not found to have rheumatoid 
arthritis until 1976, the history provided for clinical 
purposes, as opposed to compensation purposes, in 1976 and on 
subsequent occasions was of the onset in service of the 
symptoms subsequently determined by his health care providers 
to be manifestations of rheumatoid arthritis.  Moreover, as 
noted above, service medical records substantiate that the 
veteran complained of pain of his joints.  Therefore, in the 
Board's opinion, the evidence supportive of the veteran's 
claim is at least in equipoise with that against the claim.  
Consequently, the veteran is entitled to service connection 
for rheumatoid arthritis, to include ankylosing spondylitis.  
38 U.S.C.A. § 5107(b). 


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the veteran's claim for 
service connection for rheumatoid arthritis, to include 
ankylosing spondylitis, is granted.

Entitlement to service connection for rheumatoid arthritis, 
to include ankylosing spondylitis, is granted.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

